Name: Commission Regulation (EC) NoÃ 203/2005 of 4 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 5.2.2005 EN Official Journal of the European Union L 33/3 COMMISSION REGULATION (EC) No 203/2005 of 4 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 5 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 4 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 109,0 204 73,4 212 157,6 248 82,5 624 81,4 999 100,8 0707 00 05 052 176,0 204 87,7 999 131,9 0709 10 00 220 65,9 999 65,9 0709 90 70 052 185,8 204 183,1 999 184,5 0805 10 20 052 44,6 204 48,2 212 50,3 220 38,4 421 23,4 448 35,9 624 68,4 999 44,2 0805 20 10 052 76,5 204 71,1 624 72,5 999 73,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 61,7 204 85,3 400 77,7 464 131,4 624 70,7 662 36,0 999 77,1 0805 50 10 052 54,5 999 54,5 0808 10 80 052 104,3 400 118,0 404 65,2 720 47,9 999 83,9 0808 20 50 388 94,0 400 93,0 528 59,8 720 41,5 999 72,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.